Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
The previous claim objections are withdrawn.
However, new claim objections are raised in view of the amendments to the claims as discussed below in the following Detailed Action. 

35 U.S.C. 101 Rejection
The 35 U.S.C. Rejection is withdrawn.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.
Claims 1 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al., Indirection Mapping for Quasi-Conformal Relief Texturing, Proceedings of the 2008 Symposium on Interactive 3D Graphics and Games, February 2008, pages 191-198 (hereinafter “McGuire”) in view of Tong et al. (U.S. Patent Application .
For claims 1 and 32, Applicants argue the references fail to disclose “wherein for each sub-group of a plurality of sub-groups of vertices in the original set of vertices, the computing is carried out in parallel for the vertices in that subgroup.” Examiner respectfully disagrees.
In particular, Applicants assert the combination of McGuire and Carroll is improper. To this end, Applicants argue McGuire discloses an iterative algorithm which would teach away from the parallel computing algorithm of Carroll.
It is unclear as to why the mere use of an iterative algorithm would necessarily teach away from the application of parallel computing algorithms. Applicants have not pointed to any specific disclosures within McGuire which would specifically preclude the use of parallel computing. Furthermore, Applicants have not provided specific extrinsic evidence which would show that the use of parallel computing is incompatible with an iterative algorithm.
Furthermore, McGuire explains its iterative algorithm may divide its grid of vertices into sub-grids or sub-groups of vertices and to continue its algorithm in processing those sub-grids or subgroups of vertices (McGuire at page 194/Section 3.3).
As Carroll discloses it is known to group vertices into multiple sub-groups of vertices so that the sub-groups may be processed simultaneously in parallel across multiple vertex shader engines (Carroll at Fig. 1B and 2; page 1/par. 15 and page 3/par. 40-41), it follows McGuire and Tong may be accordingly modified with the teachings of Carroll to perform parallel processing on its sub-groups of vertices.

For claims 2-4, 6-15 and 17-31, Applicants argue for their allowance based on their dependence to claim 1. It follows claims 2-4, 6-15 and 17-31 are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 1, 14, 32, 38, 39, 42 and 44 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A computer-implemented graphics processing method performed by a processor of a computing entity, the method comprising: 
providing, by the processor, an original set of vertices of a terrain mesh; 
computing a revised two-dimensional (2D) position for at least some  vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices, wherein for each sub-group of a plurality of sub-groups of vertices in the original set of vertices, the computing is carried out in parallel for the vertices in that sub-group; and 
for a given vertex in the original set of vertices: 

combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex.

For claim 14, Examiner believes this claim should be amended in the following manner:
The computer-implemented graphics processing method defined in claim 1, wherein the producing is carried out for a first sub-group of 1/M of vertices in the original set of vertices, and then for a second sub-group of 1/M of the vertices in the original set of vertices, and so on, until the Mth sub-group of 1/M of the vertices in the original set of vertices.

For claim 32, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable storage medium storing an original set of vertices and computer-readable instructions which, when executed by a processor of a computing entity, cause the computing entity to carry out a method that comprises: 
providing the original set of vertices of a terrain mesh; 
computing a revised two-dimensional (2D) position for at least some  vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices, wherein for each sub-group of a plurality of sub-groups of 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; and 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex.

For claim 38, Examiner believes this claim should be amended in the following manner:
The computer-implemented graphics processing method defined in claim 1, further comprising selecting the vertices in each sub-group so as not to include any vertices having an influence on the revised 2D position of one or more of the vertices in [[the]] that sub-group.

For claim 39, Examiner believes this claim should be amended in the following manner:
A computer-implemented graphics processing method performed by a processor of a computing entity comprising: 
providing, by the processor, an original set of vertices of a terrain mesh; 
producing a new set of vertices from the original set of vertices, wherein producing the new set of vertices from the original set of vertices comprises computing  vertices in the original set of vertices; and 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex; and 
identifying the vertices in the corresponding subset of the new subset of vertices, 
wherein before carrying out the identifying, obtaining or combining, repeatedly carrying out the producing, until, for at least a threshold minimum percentage of vertices in the original set of vertices, the revised 2D position changes by no more than a threshold amount.

For claim 42, Examiner believes this claim should be amended in the following manner:
The computer-implemented graphics processing method defined in claim 39, wherein the threshold amount is a threshold maximum percent distance.

For claim 44, Examiner believes this claim should be amended in the following manner:
A non-transitory computer-readable storage medium storing an original set of vertices and computer-readable instructions which, when executed by a processor of a computing entity, cause the computing entity to carry out a method that comprises: 

producing a new set of vertices from the original set of vertices, wherein producing the new set of vertices from the original set of vertices comprises computing a revised two-dimensional (2D) position for at least some  vertices in the original set of vertices; and 
for a given vertex in the original set of vertices: 
obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices; 
combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain a texture coordinate for the given vertex; and 
identifying the vertices in the corresponding subset of the new subset of vertices, 
wherein, before carrying out the identifying, obtaining or combining, repeatedly carrying out the producing, until, for at least a threshold minimum percentage of vertices in the original set of vertices, the revised 2D position changes by no more than a threshold amount.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15, 17, 21-24 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire et al., Indirection Mapping for Quasi-Conformal Relief Texturing, Proceedings of the 2008 Symposium on Interactive 3D Graphics and Games, February 2008, pages 191-198 (hereinafter “McGuire”) in view of Tong et al. (U.S. Patent Application Publication 2004/0096120 A1, hereinafter “Tong”) and Carroll et al. (U.S. Patent Application Publication 2013/0169635 A1, hereinafter “Carroll”).

(disclosing a graphics processing algorithm for implementation on a computer with a processor and graphics processing unit (page 193/Section 3.1 and page 196/Section 6)), the method comprising: providing an original set of vertices of a terrain mesh (disclosing an original set of vertices for a terrain mesh (page 191/Abstract and Section 1/Fig. 1 and page 193/Section 3.1)); computing a revised two-dimensional (2D) position for at least some of the vertices in the original set of vertices, thereby producing a new set of vertices from the original set of vertices (disclosing a new set of vertices is generated from the original set of vertices with a uniform appearance by iterative relaxation (page 191/Abstract and Section 1/Fig. 1 and page 193/Section 3.1) and explains its iterative relaxation may be used with a displacement effect to determine a revised 2D position for some of the vertices in the original set of vertices (pages 191 and 192/Abstract and Sections 1-1.1 and page 196/Section 6/Fig. 6)); and for a given vertex in the original set of vertices: obtaining texture coordinates for vertices in a corresponding subset of the new set of vertices (explaining the sets of vertices are computed iteratively by iterative relaxation such that, for a given vertex in a set of vertices at iteration i, neighboring vertices as a subset in a subsequent set of vertices at iteration i + 1 are determined for the given vertex to determine the forces and texture coordinates of the neighboring vertices to be applied to the given vertex (page 194/Section 3.4 and pages 195/Section 3.6 and 4)); and combining the obtained texture coordinates to obtain a texture coordinate for the given vertex (explaining the forces and texture coordinates of the neighboring vertices are combined as a sum to obtain a texture coordinate for the given vertex (page 194/Section 3.4 and pages 195/Section 3.6 and 4)).
Examiner finds McGuire discloses, for a given vertex in an original set of vertices, obtaining texture coordinates for vertices in a corresponding subset of a new set of vertices and combining the obtained texture coordinates to obtain a texture coordinate for the given vertex for the reasons discussed above.
In any case, these limitations are also well-known in the art as disclosed in Tong.
Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2). Tong explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106). It follows McGuire may be accordingly modified with the teachings of Tong to obtain a texture coordinate for its given vertex through a weighted combination of texture coordinates of neighboring vertices by resampling. 
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify McGuire with the teachings of Tong. Tong is analogous art in dealing with a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2). Tong discloses its texture resampling is advantageous in improving the resolution of texture synthesis (page 9/par. 100 and 
McGuire as modified by Tong does not disclose wherein for each sub-group of a plurality of sub-groups of vertices, computing is carried out in parallel for the vertices in that sub-group.
However, these limitations are well-known in the art as disclosed in Carroll.
Carroll similarly discloses a system and method for processing vertices within a mesh (page 1/par. 6 and 11). Carroll discloses it is known to group vertices into multiple sub-groups of vertices so that the sub-groups may be processed simultaneously in parallel across multiple vertex shader engines (page 1/par. 15). It follows McGuire and Tong may be accordingly modified with the teachings of Carroll to group its vertices in its original set of vertices into multiple sub-groups of vertices for subsequent processing. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify McGuire and Tong with the teachings of Carroll. Carroll is analogous art in dealing with a system and method of processing vertices within a mesh (page 1/par. 6 and 11). Carroll discloses its grouping of vertices is advantageous in ensuring multiple groups of vertices may be processed simultaneously in parallel across multiple vertex shader engines (page 1/par. 15). Consequently, a PHOSITA would incorporate the teachings of Carroll into McGuire and Tong for ensuring multiple groups of vertices may be processed simultaneously in parallel across multiple vertex shader engines. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

(McGuire discloses the neighboring vertices as the subset in the subsequent set of vertices at iteration i + 1 are identified for the given vertex to determine the forces and texture coordinates of the neighboring vertices to be applied to the given vertex (page 194/Section 3.4 and pages 195/Section 3.6 and 4)).

For claim 3, depending on claim 2, McGuire as modified by Tong and Carroll discloses further comprising carrying out the identifying, obtaining and combining for multiple given vertices in the original set of vertices (McGuire explains its iterative relaxation is performed over multiple given vertices in the set of vertices at iteration i (page 194/Section 3.4)).

For claim 4, depending on claim 2, McGuire as modified by Tong and Carroll discloses further comprising carrying out the identifying, obtaining and combining for each vertex in the original set of vertices (McGuire explains its iterative relaxation is performed over each vertex in the set of vertices at iteration i (page 194/Section 3.4)).

For claim 6, depending on claim 1, McGuire as modified by Tong and Carroll discloses wherein the revised 2D position is different than an original 2D position, for at least some vertices in the original set of vertices (McGuire explains its iterative relaxation may be used with a displacement effect to determine the revised 2D position as a different 2D position for some of the vertices in the original set of vertices (pages 191 and 192/Abstract and Sections 1-1.1 and page 196/Section 6/Fig. 6)).

For claim 7, depending on claim 1, McGuire as modified by Tong and Carroll discloses further comprising providing a heightmap, wherein the revised 2D position for a particular vertex in the original set of vertices is computed based on a distance between a three-dimensional (3D) point for the particular vertex and N 3D points for N neighboring vertices in the original set of vertices, wherein the 3D points for the N neighboring vertices have a height obtained from the heightmap (McGuire discloses its iterative relaxation incorporates a heightfield as a height map (pages 191-192/Section 1.1 and pages 192-193/Section 2.3); McGuire discloses the displacement effect is determined based on 3D vectors between the given vertex in the set of vertices at iteration i, and 3D points for the neighboring vertices as a subset in the subsequent set of vertices at iteration i + 1 (pages 194/Section 3.4) where the neighboring vertices have a height from the heightfield (page 195/Section 4) and it is understood the neighboring vertices similarly neighbor the given vertex in the set of vertices at iteration i; Tong explains it is known to compute a distance between a given vertex and its neighboring vertices (page 9/par. 101) and it follows McGuire may incorporate the distance between its given vertex and neighboring vertices in determining its 3D vectors in computing its displacement effect). 

(McGuire discloses any given vertex may have up to 8 neighboring vertices (page 194/Section 3.4)).

For claim 9, depending on claim 7, McGuire as modified by Tong and Carroll discloses wherein the revised 2D position for the particular vertex in the original set of vertices is based on a sum of vectors joining the 3D point for the particular vertex and the N 3D points for the N neighboring vertices (McGuire discloses the displacement effect is determined based on a sum of the 3D vectors between the given vertex in the set of vertices at iteration i, and 3D points for the neighboring vertices as a subset in the subsequent set of vertices at iteration i + 1 (pages 194/Section 3.4) where the neighboring vertices have a height from the heightfield (page 195/Section 4) and it is understood the neighboring vertices similarly neighbor the given vertex in the set of vertices at iteration i). 

For claim 10, depending on claim 9, McGuire as modified by Tong and Carroll discloses wherein said N neighboring vertices are those N vertices having smallest 2D distances to the particular vertex (McGuire discloses the displacement effect is determined based on a sum of the 3D vectors between the given vertex in the set of vertices at iteration i, and 3D points for the neighboring vertices as a subset in the subsequent set of vertices at iteration i + 1 (pages 194/Section 3.4) where the neighboring vertices have a height from the heightfield (page 195/Section 4); Tong explains it is known to compute a distance between a given vertex and its neighboring vertices such that the distance between the neighboring vertices and the given vertex is a minimum (smallest) distance in 2D (page 9/par. 101) and it follows McGuire may determine neighboring vertices having minimum 2D distances to its given vertex).

For claim 11, depending on claim 7, McGuire as modified by Tong and Carroll discloses wherein the heightmap is divided into patches so as to define corner vertices and edge vertices between the patches, wherein producing the new set of vertices from the original set of vertices further comprises keeping the corner vertices in the old set of vertices at a same 2D position in the new set of vertices (McGuire explains its heightfield may be divided into patches of relief terrain to define corner vertices and edge vertices between the patches (pages 191-192/Section 1.1 and page 194/Section 3.5/Fig. 3); McGuire discloses certain vertices may be kept in place between the original set and the new set of vertices (page 193/Section 3.1) and it is understood the corner vertices may be kept at a same 2D position in the new set of vertices).

For claim 12, depending on claim 11, McGuire as modified by Tong and Carroll discloses wherein producing the new set of vertices from the original set of vertices further comprises constraining the edge vertices that are on an edge between the patches to remain on said edge in the new set of vertices (McGuire explains its heightfield may be divided into patches of relief terrain to define corner vertices and edge vertices between the patches (pages 191-192/Section 1.1 and page 194/Section 3.5/Fig. 3); McGuire discloses certain vertices may be kept in place between the original set and the new set of vertices (page 193/Section 3.1) and it is understood the edges vertices may be kept at a same 2D position in the new set of vertices to remain constrained to the associated edges).

For claim 13, depending on claim 7, McGuire as modified by Tong and Carroll discloses wherein producing the new set of vertices from the original set of vertices comprises repositioning the at least some vertices in the original set of vertices in 2D so as to render distances between neighboring 3D points obtained from the vertices in the new set of vertices and the heightmap more uniform than distances between neighboring 3D points obtained from the vertices in the original set of vertices and the heightmap (McGuire discloses its iterative relaxation incorporates the heightfield as the height map (pages 191-192/Section 1.1 and pages 192-193/Section 2.3); McGuire discloses the displacement effect is determined based on 3D vectors between the given vertex in the set of vertices at iteration i, and 3D points for the neighboring vertices as the subset in the subsequent set of vertices at iteration i + 1 (pages 194/Section 3.4) where the neighboring vertices have a height from the heightfield (page 195/Section 4) to create a more uniform tessellation within the new set of vertices (pages 191-192/Section 1.1, page 193/Section 3.1 and page 196/Section 6)).

For claim 14, depending on claim 1, McGuire as modified by Tong and Carroll discloses wherein producing is carried out for a first sub-group of 1/M of vertices in the original set of vertices, and then for a second sub-group of 1/M of vertices in the original set of vertices, and so on, until the Mth sub-group of 1/M of vertices in the original set of vertices (Carroll similarly discloses a system and method for processing vertices within a mesh (page 1/par. 6 and 11) and explains its system includes an M number of vertex grouper tesselators to create M sub-groups of 1/M vertices for processing at corresponding vertex shader engines for the vertex grouper tesselators (Fig. 1B and 2; page 1/par. 11 and page 3/par. 40-41); and it follows McGuire and Tong may be accordingly modified with the teachings of Carroll to group its vertices in its original set of vertices into multiple sub-groups of vertices for subsequent processing). 

For claim 15, depending on claim 14, McGuire as modified by Tong and Carroll discloses wherein M is a positive integer greater than or equal to 2 (Carroll explains its system may include at least 4 vertex grouper tesselators to create 4 sub-groups of vertices for processing at corresponding vertex shader engines for the vertex grouper tesselators (Fig. 1B and 2; page 1/par. 11 and page 3/par. 40-41); and it follows McGuire and Tong may be accordingly modified with the teachings of Carroll to group its vertices in its original set of vertices into multiple sub-groups of vertices for subsequent processing). 

For claim 17, depending on claim 1, McGuire as modified by Tong and Carroll discloses further comprising carrying out the producing multiple times first before carrying out the obtaining or combining (McGuire explains its iterative relaxation is performed iteratively to produce multiple sets of vertices over multiple iterations until a final set of vertices is produced for obtaining the texture coordinates of the final set of vertices to be combined to obtain the texture coordinate for the given vertex (page 194/Section 3.4 and page 195/Section 3.6 and 4)).

For claim 21, depending on claim 2, McGuire as modified by Tong and Carroll discloses wherein the corresponding subset of the new set of vertices includes L vertices, wherein L is an integer at least as great as 3 (McGuire discloses any given vertex may have up to 8 neighboring vertices as the subset in the subsequent set of vertices at iteration i + 1 for the given vertex (page 194/Section 3.4)).

For claim 22, depending on claim 2, McGuire as modified by Tong and Carroll discloses wherein the corresponding subset of the new set of vertices includes L vertices in the new set of vertices surrounding the given vertex, wherein L is an integer at least as great as 3 (McGuire discloses any given vertex may have up to 8 neighboring vertices as the subset in the subsequent set of vertices at iteration i + 1 for the given vertex (page 194/Section 3.4); Tong explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, at least 3 neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to determine at least 3 neighboring vertices surrounding its given vertex).

For claim 23, depending on claim 2, McGuire as modified by Tong and Carroll discloses the computer-implemented graphics processing method defined in claim 2, (McGuire discloses any given vertex may have up to 8 neighboring vertices as the subset in the subsequent set of vertices at iteration i + 1 for the given vertex (page 194/Section 3.4); Tong explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, at least 3 neighboring vertices of a neighboring patch triangle surrounding the given vertex and at a minimum (closest) distance to the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to determine at least 3 neighboring vertices closest to its given vertex).

For claim 24, depending on claim 1, McGuire as modified by Tong and Carroll discloses further comprising providing a mapping that associates texture coordinates with the original set of vertices, wherein obtaining the texture coordinates for the vertices in the corresponding subset of the new set of vertices comprises (i) obtaining vertices in the original set of vertices that correspond to the vertices in the corresponding subset of the new set of vertices (McGuire discloses an indirection map as a texture mapping to associate texture coordinates with the original set of vertices (pages 193-194/Section 3.1-3.2); McGuire explains, for the neighboring vertices of the given vertex in the subsequent set of vertices at iteration i + 1, the corresponding vertices in the previous set of vertices at iteration i are obtained (page 194/Section 3.4)); and (ii) obtaining those texture coordinates that the mapping associates with the obtained vertices in the original set of vertices in (i) (McGuire explains texture coordinates are obtained for the obtained vertices for the neighboring vertices of the given vertex in accordance with the indirection map (page 194/Section 3.4 and page 195/Section 3.6 and 4)).

For claim 26, depending on claim 1, McGuire as modified by Tong and Carroll discloses wherein combining the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices to obtain the texture coordinate for the given vertex comprises determining a weighted sum of the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices (Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2) and explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to obtain a texture coordinate for its given vertex through a weighted combination of texture coordinates of neighboring vertices by resampling). 

(Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2) and explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices and a corresponding weight to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to obtain a texture coordinate for its given vertex through a weighted combination of texture coordinates of neighboring vertices by resampling). 

For claim 28, depending on claim 27, McGuire as modified by Tong and Carroll discloses wherein the weight is computed based on relative positions of the given vertex in the original set of vertices and each of the vertices in the corresponding subset of the new set of vertices (Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2) and explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices and a corresponding weight to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); Tong further explains the weights for the neighboring vertices are computed from the barycentric coordinates as relative positions of the neighboring vertices to the given vertex (page 9/par. 104 and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to obtain a texture coordinate for its given vertex through a weighted combination of texture coordinates of neighboring vertices by resampling). 

For claim 29, depending on claim 27, McGuire as modified by Tong and Carroll discloses wherein the weight for each of the obtained texture coordinates for the vertices in the corresponding subset of the new set of vertices are weights for which the given vertex in the original set of vertices is a centroid of a polygon formed by the vertices in the corresponding subset of the new set of vertices (Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2) and explains vertices of an existing mesh may resampled such that, for a given vertex in the existing mesh, neighboring vertices of a neighboring patch triangle surrounding the given vertex in the resampled mesh are determined to obtain texture coordinates of the textons of the neighboring vertices and a corresponding weight to be combined in a weighted combination to determine the texture coordinate of the texton of the given vertex (page 6/par. 62; page 9/par. 101 and 103; and pages 9-10/par. 106); Tong further explains the weights for the neighboring vertices are computed from the barycentric coordinates as relative positions of the neighboring vertices to the given vertex as a centroid of the neighboring patch triangle formed by the neighboring vertices (page 9/par. 104 and pages 9-10/par. 106); and it follows McGuire may be accordingly modified with the teachings of Tong to obtain a texture coordinate for its given vertex through a weighted combination of texture coordinates of neighboring vertices by resampling). 

For claim 30, depending on claim 1, McGuire as modified by Tong and Carroll discloses further comprising storing information regarding the texture coordinate for each given vertex as a vertex attribute of the given vertex (Tong similarly discloses a system and method of synthesizing textures for arbitrary surfaces (page 1/par. 2) and explains texture coordinates and a corresponding texton label may be stored as a vertex attribute for a given vertex in memory (pages 2-3/par. 22 and pages 3-4/par. 40); and it follows McGuire may be accordingly modified with the teachings of Tong to store information for its texture coordinates as a vertex attribute for its given vertex).

For claim 31, depending on claim 1, McGuire as modified by Tong and Carroll discloses further comprising (i) providing a mapping that associates texture coordinates with the original set of vertices (McGuire discloses an indirection map as a texture mapping to associate texture coordinates with the original set of vertices (pages 193-194/Section 3.1-3.2)); and (ii) storing, in association with the given vertex, difference information between the obtained texture coordinate for the given vertex and an initial texture coordinate that the mapping associates with the given vertex (McGuire discloses an offset as difference information between the obtained texture coordinate of the given vertex and the initial texture coordinate associated with the given vertex is stored in the indirection map (page 194/Section 3.4 and page 195/Section 3.6 and 4)).

For claim 32, McGuire as modified by Tong and Carroll discloses a non-transitory computer-readable storage medium storing an original set of vertices and computer-readable instructions which, when executed by a processor of a computing entity, cause the computing entity (Tong discloses a memory for storing computer readable instructions and data structures for execution by a processor of a computer to carry out the functions of the computer (pages 3-4/par. 40-41) where the data may be an original set of vertices in a mesh for resampling (page 9/par. 101 and 103); and it follows McGuire may be accordingly modified with the teachings of Tong to implement its algorithm with a memory and processor of a computer) to carry out the method of claim 1 (see above as to claim 1).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Tong and Carroll further in view of Francini et al. (U.S. Patent Application Publication 2009/0304236 A1, hereinafter “Francini”).

For claim 18, depending on claim 2, McGuire as modified by Tong and Carroll discloses further comprising carrying out the producing multiple times first before carrying out the obtaining or combining (McGuire explains its iterative relaxation is performed iteratively to produce multiple sets of vertices over multiple iterations until a final set of vertices is produced for obtaining the texture coordinates of the final set of vertices to be combined to obtain the texture coordinate for the given vertex (page 194/Section 3.4 and pages 195/Section 3.6 and 4)).
McGuire as modified by Tong does not specifically disclose iterating a predetermined number of times.
However, these limitations are well-known in the art as disclosed in Francini.
Francini similarly discloses a system and method for generating a digital surface model through an iterative algorithm (page 2/par. 26-35). Francini explains the number of iterations may be a predetermined number of iterations (page 2/par. 34 and page 5/par. 104). It follows McGuire, Tong and Carroll may be accordingly modified with the teachings of Francini to perform its iterations a predetermined number of times before carrying out the obtaining or combining. 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify McGuire, Tong and Carroll with the teachings of Francini. Francini is analogous art in dealing with a system and method for generating a digital surface model through an iterative algorithm (page 2/par. 26-35). Francini discloses its predetermined number of iterations are advantageous in ensuring an algorithm is performed a predetermined number of times to appropriately generate a surface model (page 2/par. 26-35). Consequently, a PHOSITA would incorporate the teachings of Francini into McGuire, Tong and Carroll for ensuring an algorithm is performed a predetermined number of times to appropriately generate a surface model. Therefore, claim 18 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire in view of Tong and Carroll further in view of Hillesland et al. (U.S. Patent Application Publication 2014/0333621 A1, hereinafter “Hillesland”).

For claim 25, depending on claim 24, McGuire as modified by Tong and Carroll does not specifically disclose an implicit mapping. 
However, these limitations are well-known in the art as disclosed in Hillesland.
However, these limitations are well-known in the art as disclosed in Hillesland.
Hillesland similarly discloses a system and method to perform texture mapping for objects such as terrain (page 1/par. 1 and page 5/par. 47). Hillesland explains it is known to generate a texture mapping as an implicit texture mapping (page 6/par. 58). It follows McGuire, Tong and Carroll may be accordingly modified with the teachings of Hillesland to generate its texture mapping as an implicit texture mapping.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify McGuire, Tong and Carroll with the teachings of Hillesland. Hillesland is analogous art in dealing with a system and method to perform texture mapping for objects such as terrain (page 1/par. 1 and page 5/par. 47). Hillesland explains its implicit texture mapping is advantageous in ensuring the rendering of texture mapping without cracks (page 6/par. 58). Consequently, a PHOSITA would incorporate the teachings of Hillesland into McGuire, Tong and Carroll for ensuring the rendering of texture mapping without cracks. Therefore, claim 25 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 19-20 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any claim objections discussed above in the Detailed Action.
Claims 39-44 would be allowable if rewritten to address the claim objections discussed above in the Detailed Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613